DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the pump drivetrain” in line 4. There is insufficient antecedent basis for this limitation in the claim. Only “a pump having a crankshaft and driven by a drivetrain including a driveshaft” has been claimed. Therefore, claim 4 is indefinite.
Claim 4 recites the limitation “the one or more electromagnets” in line 7. There is insufficient antecedent basis for this limitation in the claim. Only “at least one electromagnet” has been claimed. Therefore, claim 4 is indefinite.
Claim 4 recites, “detecting a beginning of torque variation in the pump drivetrain” and then goes on to recite, “generating and transmitting a control signal to at least one electromagnet in response to detecting a torque variation in the pump drivetrain.” This limitation is indefinite because it is unclear if the “detecting a torque variation” is the 

Allowable Subject Matter
Claim 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1-3 and 10-24 are allowed. The following are examiner's statements of reasons for allowance:
Regarding claim 1, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is when magnetorheological fluid is being pumped by the reciprocating pump, the permanent magnet interacts with the magnetorheological fluid to apply a steady force to the flywheel, the magnetic device interacts with the magnetorheological fluid to apply a variable force to the flywheel in response to the control signal generated by the at least one processor, and the variable force and the steady force act together to dampen vibrations in the reciprocating pump. These limitations, in combination with at least one sensor configured to sense at least one characteristic of the reciprocating pump, at least one processor in communication with the at least one sensor and configured to receive the sensed at least one characteristic of the reciprocating pump and generate a control signal in response to the received at least one characteristic of the reciprocating pump, a fly wheel configured for coupling with the crank shaft of the reciprocating pump, a magnetic device configured for coupling with a housing of the reciprocating pump and proximate to the flywheel, and a permanent magnet configured for coupling with the housing of the reciprocating pump and proximate to the flywheel, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Regarding claim 10, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is the step of calculating, using at least one processor and in response to the calculated torque characteristics, a damper response voltage per degree of crank angle in the crankshaft; and generating and transmitting control signals to at least one electromagnets to apply a force to the flywheel to dampen vibrations in the reciprocating pump in response to the damper response voltage. These limitations, in combination with the steps of receiving, from at least one sensor, a sensor signal associated with at least one characteristics of the reciprocating pump and calculating, using at least one processor and in response to the sensor signal, torque characteristics of the reciprocating pump and the drivetrain, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Regarding claim 20, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure. The attached reference is the patent of the parent application to the current application, US Patent No. 10,316,832.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746